Case 2:19-cv-00126-LGW-BWC Document 21 Filed 01/21/21 Page 1of1

GQnited States District Court
for the Southern District of Georgia
Brunswick Division

GASCOIGNE CONDOMINIUM
ASSOCIATION, INC.,

Plaintiff,
CV 219-126

Vv.

ROCKHILL INSURANCE COMPANY,

 

Defendant.

ORDER

 

Before the Court is the Parties’ stipulation of dismissal,
dkt. no. 20, wherein they notify the Court that they wish to
dismiss all claims asserted in this action with prejudice. The
stipulation complies with Federal Rule of Civil Procedure
Al(a) (1) (A) (11). Accordingly, all claims asserted in this

action are DISMISSED with prejudice. Each party shall bear its

  
   
  

own fees and costs. The Clerk is DI this case.

SO ORDERED, this 4 day of JAnuary, 202

 

SA GODBEY WOOD, JUDGE
STATES DISTRICT COURT
SOUPHERN DISTRICT OF GEORGIA
